May 2§: , 2015

Office Of The Clerk

Court of Crimina| Appeals
Post Office Box 12308
Austin, Texas 78711

Re: Ex Parte Martin Allen Draughon, Trial Habeas No. 463,7298;
Ex Parte Martin Allen Draughon, Tria| Habeas No. 463,7288;
Ex Parte Martin Allen Draughon, Trial Habeas No. 463,727B.

Dear C|erk:

l am enclosing for filing my 'pro se' ”Applicant's Objections To Trial Court's Findings Of Fact
And Conclusions Of Law” in trial cause numbers 463,7298, 463728B, and 463727B.

These cases are from Harris County, Texas, the 338th Judicial District Court. On Apri| 24, 2015
the 338th Judicial District Court signed three orders adopting proposed fact findings and
conclusions of the State. The clerk was ordered by the trial court to prepare a transcript of
papers in these habeas cases and transmit the transcripts to this Court. The transcripts from
Harris County should be on tile with your office by this date.

Please file the enclosed ”objections" and present same to the Justices of the Court of Crimina|
Appea|s. ` °

Very truly yours,

` ' Rece\veo \N
MW\ couRT or cR\lmNAL APPEALS

Martin Allen Draughon, Applicant ’JUN 01 2015

347 East Whitney, Apt. H

Houston, Texas 77022 Abg,` ACOSU’G§@§'K
Cc: file

Enclosures

iN THE couRT oF canliNAL APPEALs oF TExAs
AT AusTlN, T`EXAs
Ex PARTE MART\N ALLEN DRAuGHoN, )

) WR|T NUMBER

APPLlCANT ' )

APPLlCANT'S OBJECT|ON-S TO TR|AL COURT'S
FIND|NGS OF FACT AND CONCLUS|ONS OF LAW

TO THE JUST|CES OF THE COURT OF CR|MlNAL APPEALS:

COMES NOW habeas applicant Martin Allen Draughon, and files these ”objections" to the
Findings of Fact and Conclusions of Law signed by the Judge Presiding of the 338"‘ Judicial
District Court of Harris County, Texas in trial court habeas cause 463,727-B, on April 24, 2015.

BACKGROUND

l. Applicant filed his instant application for post-conviction relief, pursuant to Artic|e 11.07,
Tex. Code Crim. Proc. during Ju|y, 2011. |n his ’application' the Applicant pleads verified facts
demonstrating that his Sixth and Fourteenth Amendment Rights were violated when he
entered an involuntary and unintelligent plea of guilty due to the ineffective assistance of his
defense counsei. Applicant entered the guilty plea on or about July 16, l987, to the charge of
aggravated robbery, and was sentenced to thirty-nine (39) years imprisonment.

2. On August 9, 2013 the Respondent filed a response, and requested the trial court to order
Applicant’s former defense counsel, Wi|ford A. Anderson, to tile an affidavit within thirty days

\ of the signing of the court’s order in this regard. The trial court signed the order on September

 

23, 2013. However, attorney Anderson was contemptuous of the court's said order, and failed
to file an affidavit within thirty days, and in fact for over a year. Applicant then filed a ”Motion
For The Court To Accept Applicant’s Findings Of Fact And Conclusion Of Law," and in light of
attorney Anderson's continuing refusal to comply with the court's September 23, 2013 order.
The trial court failed to rule on Applicant’s 'motion’.

3. During early |Vlay, 2015, Applicant received from the Harris County, Texas District Clerk an
order signed by the trial court, dated April 24, 2015, in which the trial court adopted the State's
Proposed Findings of Fact, Conclusions of Law and Order in cause number 463,727-B.

4. The trial court's Apri| 24, 2015 order adopting the State's proposed findings and
conclusions states, at page 1 thereof as follows, in pertinent part: ”The Court further finds that
the facts asserted in the credible affidavit of Wi|ford A. Anderson filed in this cause are true. . ."

5. The Applicant never received, from any source, any purported copy of an 'affidavit’ that
may have been filed by attorney Wi|ford A. Anderson prior to the trial court's said April 24,
2015 order of adoption, nor has Applicant subsequently received, from any source, a copy of
any such 'affidavit'. Due to the omission, Applicant’s due process and equal protection rights
under the Fourteenth Amendment to the United States Constitution, as well as under Article |,
Sections 3, 3a and 19 of the Texas Constitution, where violated in that Applicant was denied his
'right' to receive a copy of such ‘affidavit’, to examine it and challenge its contents and veracity
in the trial court during the course of the habeas proceedings.

Ru|e 21, et. seq. of the Texas Rules of Civi| Procedure, as well as Article 11.07, mandate that
every pleading, motion, document filed by a part be duly served on the opposing party. Ru|e

21a(h), Tex.R.Civ.Proc. provides that a party may offer proof that it did not receive a particular

document, and a court may grant such relief as it deems just. Applicant offers such proof, in
the form of this instant 'verified pleading', that he did not receive, from any source, any
affidavit that may have been filed by attorney Wilford A. Anderson, Consequent|y, Applicant
gl_ajg§ts_to any consideration by this Court of any affidavit that may have been filed271 S.W.

3d 698 (Tex Crim. App. 2008).

The Supreme Court of the United States speaks of the 'right' of a habeas applicant to a full
and fair opportunity for factual development, in Boumediene v. Bush, 553 U.S. 723, 790-91
(2008). There can be no full and fair hearing when, as at bar, the credibility of the attorney
whose representation is being challenged is predetermined as a foregone conclusion, without
any indication that the trial judge has any knowledge of the attorney, and where the attorney’s
’affidavit' is never received by the Applicant. The procedures that were employed in
Applicant’s case make a mockery of the spirit and intent of Article 11.07 and a fact-finding
procedure designed to produce just results.

7. Applicant further Lj§_ct§ to the following findings of fact as contained in the trial court's
adopting Order of April 24, 2015:

”Prior to accepting the applicant’s guilty plea in cause 463727 the trial court admonished the
applicant as required by law.”

"The applicant failed to demonstrate that the prosecutor engaged in any form of misconduct
or coercion which resulted in the applicant’s guilty plea in cause number 463727."

"The applicant’s allegation concerning his purported pre-trial solitary confinement for
twenty one days does not present a challenge related to the fact or length of the applicant’s

current confinement."

"The applicant was legally competent to stand trial and to plead guilty in cause number
463727."

”Trial counsel discussed with the applicant of the possibility of and the circumstances
allowing for withdrawing his guilty plea, but the applicant never expressed a desire to withdraw

his plea."

"The totality of the representation afforded the applicant was sufficient to protect his right
to reasonably effective assistance of counsel.”

"The applicant’s guilty plea was knowingly and voluntarily entered."

"The applicant has failed to demonstrate that his conviction was improperly obtained.”

§L”Findings Of Fact, Conclusion Of Law And Order," of April 24, 2015, at p. 2. The entire fact-
finding procedure was inadequate to protect the rights of the Applicant and to result in reliable
findings of fact worthy of crediting by this reviewing Court.

Wherefore, premises considered, this Court should ngg_c_t_the findings of fact and conclusions
of law entered by the trial court on April 24, 2015, and enter an order remanding this case back
to the trial court for an in-court evidentiary hearing, with service upon the Applicant of any
‘affidavit' filed by attorney Wi|ford A. Anderson.

MLT_|_QN_

l hereby declare under penalty of perjury that the foregoing facts are true and correct. 28

U.S.C. 1746.

Respectful|y submitted,

MART|N ALLEN DRAuéHoN, Applicant
347 East Whitney, Apt. H
Houston, Texas 77022

CERTF|CATE OF SERVICE
l, Martin Allen Draughon do hereby certify that a true and correct copy of the foregoing and
within has been served on the Respondent by placing same in the United States |Vlail, first-class
postage prepaid, addressed to Baldwin Chin, Assistant District Attorney, 1201 Frank|in, Suite

600, Houston, Texas 77002 on this the _AQ day of May, 2015.

W»M

|VlARTlN ALLEN DRAUGKON, Applicant
347 East Whitney, Apt. H
Houston, Texas 77022